KIRKPATRICK, Chief Judge.
The plaintiff brings suit against the panel members of the Eastern Industrial Personnel Security Board, alleging that his application to reinstate his security clearance was refused by the Board after a hearing in which he was not accorded administrative due process. The Board is designated as the New York Board and has its headquarters there. It holds hearings, in accordance with the directives governing it, wherever convenient. In this case it held one of two hearings in Philadelphia, the other in Camden.
The United States Attorney was served with process in this District and a copy of the summons and complaint was served upon two of the Board members in the Southern District of New York. The third member of the Board has not been served.
I regret that I find myself unable to agree with the conclusion reached by Judge Welsh of this court in Cohen v. Leone, D.C., 18 F.R.D. 494. It seems to me that the plain language of Rule 4(f), Fed.Rules Civ.Proc. 28 U.S.C., does not *16permit of any implied exception and that the Rule sets definite limits beyond which the process may not.be served, no matter where the cause of action arose. This is not to say, however, that I feel that in the present case the cause of action pleaded arose in this District.
The motion to dismiss is granted.